Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 06/03/2022.
	Claims 1-8 are pending in this application.

Terminal Disclaimer
The terminal disclaimer filed on 06/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number US10,125,767B2 and Patent Number US11,047,386B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 1: As pointed out by the applicants’ amendment (see amendment filed on 01/03/2022 to the Claims section, page 3) and the applicants’ argument (see Remarks section filed on 01/03/2022, pages 7-9), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to wherein the fixed scroll further comprises: a suction port penetrating through the fixed plate portion and being configured to receive the refrigerant, the suction port being radially spaced apart from an outermost part of the fixed wrap, a discharge port penetrating the fixed plate portion and being configured to discharge the refrigerant, the discharge port being spaced apart from an innermost part of the fixed wrap, a first bypass portion including one or more first bypass holes configured to discharge the refrigerant in the first compression chamber, and a second bypass portion including one or more second bypass holes configured to discharge the refrigerant in the second compression chamber, and wherein a total area of the second bypass holes is greater than a total area of the first bypass holes. 
Thus, the claims are allowed because the prior art of record does not teach the advantages of combining the use of the fixed scroll further comprises: a suction port penetrating through the fixed plate portion and being configured to receive the refrigerant, the suction port being radially spaced apart from an outermost part of the fixed wrap, a discharge port penetrating the fixed plate portion and being configured to discharge the refrigerant, the discharge port being spaced apart from an innermost part of the fixed wrap, a first bypass portion including one or more first bypass holes configured to discharge the refrigerant in the first compression chamber, and a second bypass portion including one or more second bypass holes configured to discharge the refrigerant in the second compression chamber, and wherein a total area of the second bypass holes is greater than a total area of the first bypass holes so that the scroll compressor is provided for preventing over- compression loss in the second compression chamber; thereby enhancing an overall efficiency of the scroll compressor as set forth in the specification on page 9, para. [0035] to para. [0037].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746